Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  letter requesting an interview on 1 March 2022 in response to a Pre-interview first office action and interview conducted on 9 May 2022.   This application has an original application filed on 1 October 2020 with acknowledgement of a continuation of application 16/592,705 filed 3 October 2019, now patent 10,833,852.
2.	Claims 1-20 are currently pending.  Claims 1, 8, and 15, are independent claims.  Claims 1, 8, and 15, have been amended.
3.	The IDS submitted on 4 April 2022 has been considered. 
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/.
 The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 
 An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, please refer to - http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
 
5.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of application 16/592,705 now patent 10,833,852.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the elements/features of claimed apparatus/method/article that use colospace wherein a key is determined exist in the patented application, the pending claims contain less detail.
Claim 1 of Patent 10,833,852
Pending claim 1
 An apparatus, comprising: a memory to store instructions; and processing circuitry, coupled with the memory, operable to execute the instructions, that when executed, cause the processing circuitry to: convert a first colorspace to a second colorspace; determine a first color-channel associated with a most prevalent color of the second colorspace; determine a second color-channel associated with a least prevalent color of the second colorspace based on a distance between the most prevalent color and the least prevalent color in a distribution of the second colorspace; and encrypt a plurality of data on a tape, wherein the encryption is based on a plurality of color-channels between the first color-channel and the second color-channel, and wherein the second colorspace defines a key for decrypting the encrypted plurality of data.
An apparatus, comprising: a memory to store instructions; and processing circuitry, coupled with the memory, operable to execute the instructions to cause the processing circuitry to: determine a first color channel of a colorspace, the colorspace generated based on a conversion from a different colorspace; determine a second color channel of the colorspace based on a distribution of the colorspace; and encrypt a plurality of data on a tape based on the colorspace and a plurality of color channels between the first color channel the second color channel.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without some explanation how the key is defined, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The preceding limitations in the claim state determining a first color channel and second color channel but no explanation is provided how determining the first and second color channel leads to a definition of an encryption key.  In the parent application now patent 10,833,852 the independent claims indicate the colorspaces are defined based on the most and least prevalent colors.  Appropriate Correction is required.
8.	To expedite a complete examination of the instant application the claims rejected under 35 U.S.C. 112 above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the above rejections.
Claim Rejections – 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-3, 7-10, and 14-17, are rejected under 35 U.S.C. 103 as being unpatentable over Usami et al. U.S. Patent 6,591,009 (hereinafter ‘009) in view of Li et al. U.S. Patent Application 2017/0318301 (hereinafter ‘301) in further view of Lee U.S. Patent Application 2010/0034380 (hereinafter ‘380).
As to independent claim 15, “A method, comprising: determining, by a computer processor, a first color channel of a colorspace, the colorspace generated based on a conversion from a different colorspace” is taught in ‘009 Abstract and col. 3, line 64 through col. 4, line 29;the following is not explicitly taught in ‘009:
	“determining, by the processor, a second color channel of a colorsspace based on a distribution of the colorspace; and” however ‘301 teaches an encoding process that is optimized by detecting primary color space (i.e. prevalent color) as well as minimum quantization parameter (QP) color component, (which is interpreted equivalent to distribution of the colorspace) in paragraphs 12, 153, 169, and 179-180;
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that encrypts and embeds auxiliary information taught in ‘009 to include a means to determine a distribution of colors in the color spaces.  One of ordinary skill in the art would have been motivated to perform such a modification to improve encoding and provide flexibility for very different kinds of video content available today see ‘301 paragraph 14. 
the following is not explicitly taught in ‘009 and ‘301:
	“encrypting, by the processor, a plurality of data on a tape based on the colorspace and a plurality of color channels between the first color-channel and the second color-channel, wherein the colorspace defines a key for decrypting the encrypted plurality of data” however ‘380 teaches utilizing and encryption key along with color space to encrypt/decrypt data on a magnetic tape in the Abstract, paragraphs 12-13, 21-22, 30-31, 38, 59, 74, and 82.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that encrypts and embeds auxiliary information taught in ‘009 and ‘301 to utilize an encryption key to encrypt and decrypt data along with color space.  One of ordinary skill in the art would have been motivated to perform such a modification to improve the security and efficiency of encrypting image data see ‘380 paragraphs 7-9. 
	As to dependent claim 16, “The method of claim 15, wherein the first colorspace is associated with a most prevalent color of the colorspace, wherein the second color channel is associated with a least prevalent color of the colorspace” is taught in ‘301 paragraphs 12, 153, 169, and 179-180, note “an encoding process that is optimized by detecting primary color space (i.e. prevalent color) as well as minimum quantization parameter (QP) color component” is determining most prevalent and least prevalent color.
	As to dependent claim 17, “The method of claim 16, wherein the second color channel is determined based on a distance between the most prevalent color and the least prevalent color in the distribution” is shown in in ‘301 paragraphs 12, 153, 169, and 179-180. 
	As to independent claim 1, this claim is directed to an apparatus executing the method of claim 15; therefore, it is rejected along similar rationale.
	As to dependent claims 2-3, these claims contain substantially similar subject matter as claims 16-17; therefore, they are rejected along similar rationale.
	As to dependent claim 7, “The apparatus of claim 1, wherein the distribution is based on a histogram” is disclosed in ‘301 in paragraphs 12, 169, and 179-180.
	As to independent claim 8, this claim is directed to a non-transitory computer-readable storage medium executing the method of claim 15; therefore, it is rejected along similar rationale.
	As to dependent claims 9-10, these claims contain substantially similar subject matter as claims 16-17; therefore, they are rejected along similar rationale.
	As to dependent claim 14, “The computer-readable storage medium of claim 8, wherein the distribution is based on a histogram” is disclosed in ‘301 in paragraphs 12, 169, and 179-180.
	
11.	Claims 4, 11, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Usami et al. U.S. Patent 6,591,009 (hereinafter ‘009) in view of Li et al. U.S. Patent Application 2017/0318301 (hereinafter ‘301) in further view of Lee U.S. Patent Application 2010/0034380 (hereinafter ‘380) in further view of Reed U.S. Patent No. 6,590,996 (hereinafter ‘996)
	As to dependent claim 18, the following is not explicitly taught in ‘009, ‘301, and ‘380: “The method of claim 15, wherein the colorspace has at least one luminance channel, the method further comprising: removing the luminance channel to generate the distribution of the colorspace” however ‘996 teaches an invention directed to selective color masking images so that attributes such as luminance is less visible when encoding in col. 1, lines 29-65.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that encrypts and embeds auxiliary information taught in ‘009, ‘380, and ‘301 to filter out the luminance channel.  One of ordinary skill in the art would have been motivated to perform such a modification to improve the security of the watermarked image and allow more user input see ‘996 col. 2, lines 11-39. 
	As to dependent claims 4 and 11, these claims contain substantially similar subject matter as claim 18; therefore, they are rejected along similar rationale. 
12.	Claims 5-6, 12-13, and 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over Usami et al. U.S. Patent 6,591,009 (hereinafter ‘009) in view of Li et al. U.S. Patent Application 2017/0318301 (hereinafter ‘301) in further view of Lee U.S. Patent Application 2010/0034380 (hereinafter ‘380) in further view of Teraura U.S. Patent Application Publication No. 2019/0018994 (hereinafter ‘994).	
	As to dependent claim 19, the following is not explicitly taught in ‘’009, ‘380, and ‘301: “The method of claim 15, wherein the encryption is based at least in part on an infrared channel” however ‘994 teaches encrypting data in the infrared region that can only be decrypted by specially designed infrared devices in paragraphs 100 and 143.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that encrypts and embeds auxiliary information taught in ‘009, ‘380, and ‘301 to include a means to encrypt data using an infrared channel.  One of ordinary skill in the art would have been motivated to perform such a modification to prevent duplication of optical codes see ‘994 paragraph 3.
	As to dependent claim 20, “The method of claim 15, wherein the encryption is based at least in part on an ultraviolet channel” is taught in ‘994 paragraphs 11 and 196.
	As to dependent claims 5-6 and 12-13, these claims contain substantially similar subject matter as claims 19-20; therefore, they are rejected along similar rationale.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        9 May 2022